DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 *** This office action is responsive to Applicant’s Amendment filed July 28, 2022.    Claims 
1-23 are pending, in which claims 17-23 are non-elected, without traverse. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  

Claims 1,2,6,10,13,16 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee (2018/0095584) taken with Park (9,482,917), Moriwaki (2011/0000705) and/or Yun (2018/0182821).
   	Re-claim 1, Lee ‘584 teaches (at Figs 1,2-3; para 23-62; Figs 5A-5E; para 63-76; Fig 2, para 57) a display device comprising: a light-emitting element 120 (Fig 3; para 24-26) at a display area; a driving element 130 (Fig 3, para 30-31) electrically connected to the light-emitting element 120; an encapsulation layer covering the light-emitting element; a touch sensor 154 (Fig 3; para 37-47) on the encapsulation layer; a connection pad 170/180 (Figs 2-3) at a bonding area, the connection pad comprising a lower conductive layer (168,182 in Fig 3, para 55,57,51-62), an intermediate conductive layer (172/174, 184/186 in Fig 3; para 54-55,57,51-62) on the lower conductive layer, and an upper conductive layer (176,188 in Fig 3, para 54-55,57,51-62) on the intermediate conductive layer;  a cladding layer 158 (Figs 3,5D for the portions of cladding layer 158 located at the pads 170 and 180, and located between and under two upper conductive layers 176 and 188; Fig 3; para 71-72) and covering at least a side surface of the intermediate conductive layer (172/174, 184/186 in Fig 3) and comprising an organic material (Figs 5D,3; para 71-72 for organic), wherein a portion of the cladding layer (the portions of cladding layer 158 in Figs 3,5D at the pads 170 and 180) being located under a portion of the upper conductive layer (176,188 in Fig 3) overlapping with the lower conductive layer (168,182 in Fig 3); and a driving circuit (Figs 2-3; para 47-48 to 53-56 for connecting to a driving part) attached to the connection pad 170/180, wherein the connection pad comprises a first connection pad (e.g. 180 in Figs 2-3, para 57) and a second connection pad (e.g. 170 in Figs 2-3, para 57) adjacent to the first connection pad, and the cladding layer 158 (Figs 3,5D for the cladding layer located between two cover electrodes 176 and 188; para 71-72) is located between the first and second connection pads to cover at least side surfaces of the intermediate conductive layers (172/174 and 184/186 in Fig 3) 172/174 (Fig 3; para 51-55) of the first and second connection pads that face each other; and wherein the cladding layer 158 (Figs 3,5D) extends between the first and second connection pads at the bonding area.  Re-claims 13,  Lee ‘584 teaches (at Figs 1,2-3; para 23-62; Figs 5A-5E; para 63-76; Fig 2, para 57) a display device comprising: a pixel array at a display area (Fig 1-3; para 23-26); a connection pad 170/180 at a bonding area, the connection pad comprising a lower conductive layer (168,182 in Fig 3, para 55,57,51-62), an intermediate conductive layer (172/174, 184/186 in Fig 3; para 54-55,57,51-62) on the lower conductive layer, and an upper conductive layer (176,188 in Fig 3, para 54-55,57,51-62) on the intermediate conductive layer; a cladding layer 158 (Figs 3,5D for the portions of cladding layer 158 located at the pads 170 and 180, and located between and under two upper conductive layers 176 and 188; Fig 3; para 71-72) and covering at least a side surface of the intermediate conductive layer (172/174, 184/186 in Fig 3) and comprising an organic material (Figs 5D,3; para 71-72 for organic), wherein a portion of the cladding layer (the portions of cladding layer 158 in Figs 3,5D at the pads 170 and 180) being located under a portion of the upper conductive layer (176,188 in Fig 3) overlapping with the lower conductive layer (168,182 in Fig 3); and a driving circuit (Figs 2-3; para 47-48 to 53-56 for connecting to a driving part) attached to the connection pad 170, wherein the connection pad comprises a first connection pad (e.g. 180 in Figs 2-3, para 57) and a second connection pad (e.g. 170 in Figs 2-3, para 57) adjacent to the first connection pad, and the cladding layer 158 (Figs 3,5D for the cladding layer located between two cover electrodes 176 and 188; para 71-72) is located between the first and second connection pads to cover at least side surfaces of the intermediate conductive layers (172/174 and 184/186 in Fig 3) 172/174 (Fig 3; para 51-55) of the first and second connection pads that face each other; and wherein the cladding layer 158 (Figs 3,5D) extends between the first and second connection pads at the bonding area.   Re-claim 2, wherein the driving element comprises: a gate metal pattern comprising a gate electrode 132 (Fig 3, para 30); and a source metal pattern comprising a drain electrode 138 (para 30), or a connection electrode 122 electrically connecting the drain electrode 138 to the light-emitting element, and wherein the touch sensor comprises a sensing conductive pattern 154e,154b (Fig 3; para 37-46).  Re-claim 6, wherein the touch sensor comprises: a lower touch insulation layer 146 (Fig 3; para 33,37-46)  ; a first sensing conductive pattern 154e (Fig 3; para 37-46) on the lower touch insulation layer; a touch intermediate insulation layer 158 (Fig 3; para 37,71-72) covering the first sensing conductive pattern; and a second sensing conductive pattern 154b (Fig 3; para 37-46) on the touch intermediate insulation layer 158, and wherein the upper conductive layer 176 is formed from a same layer as that of the second sensing conductive pattern 154b (Fig 5E; para 73-74).  Re-claim 10, wherein the intermediate conductive layer 156 has a multi-layered structure comprising an aluminum-containing layer (para 68).  Re-claim 16, wherein the intermediate conductive layer 172,174,156 has a multi-layered structure comprising an aluminum-containing layer (para 68).
	Re-claims 1,13:  Lee ‘584 already teaches the cladding layer 158 (Figs 3,5E) of organic material with a portion being located under the upper conductive layer 176, but lacks having an inorganic passivation layer covering an upper surface of the cladding layer with a portion being located under the upper conductive layer and extending between the first and second connection pads.
However, Park teaches (at Fig 3, col 5, line 43-49) a display device comprising a cladding layer 180 comprising an organic material (col 5, line 43-49) and a passivation layer 240 including an inorganic material (col 5, lines 63-67) covering the cladding layer 180 of the organic material, wherein the inorganic passivation layer 240 layer covers the upper surface of the cladding layer 180 with a portion being located under the upper conductive layer 277,267, and wherein the inorganic passivation layer 240 layer covering the upper surface of the organic cladding layer 180 extends between the first and second connection pads at the bonding area.
  Moriwaki teaches two alternate embodiments including a display device (Figs 7a-7b) comprising a single organic cladding layer 151a (as shown in Figs 7a-b, para 3-8), and another display device (Fig 2b) comprising a stack of layers of inorganic layer formed on an organic layer, in which the passivation layer (41b,41a in Fig 2b, para 128-133; or 41c,41a in Fig 17, para 107-111 for inorganic material) of inorganic material covers the upper surface of the cladding layer of organic material cladding layer (51b,51a in Fig 2b, para 128-133; or 51,51a in Fig 17; para 107-111 for organic material); the organic cladding layer (51b in Figs 2b; 51 in Fig 17) covering at least a side surface of the intermediate conductive layer (30b in Fig 2b; and similar to Fig 17); and the inorganic passivation layer (41b in Fig 2b; or 41c in Fig 17) covering an upper surface of the organic cladding layer, a portion of the passivation layer being located under a portion of the upper conductive layer (30d in Fig 2b, para 128-129; 36 in Fig 17, para 111) overlapping with the lower conductive layer (26,61 in Figs 2b,1b, para 67; similar to Fig 17).  Yun teaches the display device a cladding layer 168a (Fig 5; para 58-60) covering at least a side surface of the intermediate conductive layer (156 in Fig 5; or 151c in Fig 5, para 60 for conductive material) and comprising an organic material (para 58); and a passivation layer 168b (Fig 5; para 58-59) covering an upper surface of the cladding layer 168a and comprising an inorganic material (para 58) so as to form a bi-layers of organic and inorganic materials, a portion of the passivation layer 168b being located under a portion of the upper conductive layer (152e or 154e in Fig 5) overlapping with the lower conductive layer (151a in Fig 5, para 60 for conductive material), and wherein the inorganic passivation layer 168b (Fig 5) covers the upper surface of the cladding layer 168a (Fig 5) extends between the first and second connection pads at the bonding area.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Lee ‘584 providing the inorganic passivation layer covering an upper surface of the cladding layer with a portion being located under the upper conductive layer, as taught by Park, Moriwaki and/or Yun, so as to form the bi-layers of organic and inorganic materials including the inorganic passivation layer formed over the cladding layer with the portion of the bi-layers of inorganic and organic being located under the upper conductive layer overlapping with the lower conductive layer, wherein the passivation layer covering the upper surface of the cladding layer extends between the first and second connection pads in the bonding area, as further taught by Park and Yun.  This is because of the desirability to employing the inorganic passivation layer to prevent damaging or the degeneration of the organic cladding layer and to prevent the generation of spots, thereby improving the reliability of the display device.
   
Claims 3,4,14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584), Park (9,482,917), Moriwaki (2011/0000705) and/or Yun (2018/0182821), as applied to claims 1,6,10,13, and further of Kim (2019/0012031).
 Lee ‘584, Park, Moriwaki and Yun teach the display device, as applied to claims 1,10,13 above, and fully repeated herein, in which claim 1 is applied the same to claim 14; and Re further claims 3,14 Lee ‘854 also teaches wherein the lower conductive layer 168,182 (Fig 3, para 51-58)  is formed from a same layer as that of the gate metal pattern 132 (para 65,58), the intermediate conductive layer 172/174 (Fig 3; para 51-55) on the lower conductive layer, and the upper conductive layer 176 (Fig 3, para 56-57) is formed from a same layer as that of the sensing conductive pattern 154b (Fig 5E ; para 73-74); and Re-claim 4, Lee ‘854 also teaches wherein the source metal pattern comprises a first source metal pattern comprising the drain electrode 138 (Fig 3, para 30-32) , and a second source metal pattern comprising the connection electrode 122 (Fig 3, 31-32), and wherein the intermediate conductive layer comprises a first intermediate conductive layer 172, and a second intermediate conductive layer 174.
Re-claims 3,14: Lee ‘854 already teaches the intermediate conductive layer, but just lacks having the intermediate conductive layer formed from a same layer as that of the source metal pattern; and Re-claim 4 for lacking the first intermediate conductive layer formed from a same layer as that of the first source metal pattern, and a second intermediate conductive layer formed from a same layer as that of the second source metal pattern.
However,  Kim teaches (at Fig 11, para 82-83) the display device, wherein the intermediate conductive layer comprising the first intermediate conductive layer 401,402 (Fig 11) is formed from a same layer as that of the first source metal pattern 230,210, and wherein the intermediate conductive layer comprising the second intermediate conductive layer 330 (Fig 16) is formed from a same layer as that of the second source metal pattern 235 (Fig 16, para 87-88).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of the references including Lee by providing the intermediate conductive layer comprising the first intermediate conductive layer  formed from a same layer as that of the first source metal pattern, and a second intermediate conductive layer formed from a same layer as that of the second source metal pattern, as taught by Kim.  This is because of the desirability to facilitate the formation of the intermediate conductive layer with other insulation layer concurrently, thereby improving the fabrication of the display device.  Moreover, regarding “…is formed from the same layer…”, a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Applicant has the burden of proof in such cases, as the above caselaw makes clear.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584), Park (9,482,917), Moriwaki (2011/0000705) and/or Yun (2018/0182821), as applied to claims 1,2,6,10,13,16, and further of Park (2016/0064427).
 Lee ‘584, Park, Moriwaki and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 7, wherein, as described previously, wherein Moriwaki already teaches the passivation layer (41b,41a in Fig 2b, para 128-133; or 41c,41a in Fig 17, para 107-111 for inorganic material) of inorganic material to cover the upper surface of the cladding layer of organic material cladding layer (51b,51a in Fig 2b, para 128-133; or 51,51a in Fig 17; para 107-111 for organic material); and the portion of the passivation layer being located under the upper conductive layer (30d in Fig 2b, para 128-129; 36 in Fig 17, para 111) overlapping the lower conductive layer (26,61 in Figs 2b,1b, para 67; similar to Fig 17); and wherein Yun already teaches the passivation layer 168b (Figs 5,7C; para 58-59) covering an upper surface of the cladding layer 168a and comprising an inorganic material (para 58), a portion of the passivation layer 168b being located under the upper conductive layer.
Re-claim 7: Lee ‘584, Park, Moriwaki and Yun already teach the passivation layer, but lacks mentioning the passivation layer formed form a same layer as that the lower touch insulation layer, the touch intermediate insulation layer or a combination thereof.
Regarding “…is formed from the same layer…”,  a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Applicant has the burden of proof in such cases, as the above caselaw makes clear.   
However, in any event, Park teaches (at Figs 4,5H; para 71-74,91-96,45) the display device comprising the passivation layer 440,430 formed form a same layer as that the lower touch insulation layer 430, the touch intermediate insulation layer 440 or a combination thereof.  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device comprising the passivation layer of the references including Lee ‘584, Moriwaki and Yun by providing the passivation layer from a same layer as that the lower touch insulation layer, the touch intermediate insulation layer or a combination thereof, as taught by Park.  This is because of the desirability to facilitate the formation of the passivation layer with other insulation layer concurrently, thereby improving the fabrication of the display device.

Claims 8-9,15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584), Park (9,482,917), Moriwaki (2011/0000705) and/or Yun (2018/0182821), as applied to claims 1,2,6,10,13,16, and further of Miyamoto (2020/0235169).
 Lee ‘584, Park, Moriwaki and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 8, Lee ‘584 teaches wherein the cladding layer 158 (Figs 3,5D for the cladding layer located between two cover electrodes 176 and 188; para 71-72) is formed from an organic insulation layer (Figs 5D,3; para 71-72 for organic layer).  
	Re-claims 8,15: Lee ‘584 already teaching the cladding layer formed from the organic insulation layer, but lacks forming from an organic insulation layer covering the source metal pattern and having a thickness less than that of the organic insulation layer.
	Miyamoto teaches the display device, wherein the cladding layer 114 (Figs 4,5, para 48,58) is formed from an organic insulation layer 114 covering the source metal pattern 48 Fig 4, para 44), and a thickness of the cladding layer (Figs 4,5, para 58-61) covering the side surface of the intermediate conductive layer 230 is less than that of the organic insulation layer 114.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device comprising the passivation layer of the references including Lee ‘584, Moriwaki and Yun by providing the cladding layer from the layer covering the source metal pattern and  having a thickness less than that of the organic insulation layer, as taught by Miyamoto.  This is because of the desirability to provide the thin region at the connection pad for flexibility and to facilitate the attachment of the driving circuitry.
Re-claim 9: Lee ‘584 already teaches the cladding layer 159 of organic material, but lacks detailing a thickness of the cladding layer of less than 1 micron.
However, Yun teaches (at para 68) the cladding layer 168a of organic material, where the thickness of the cladding layer 168a of about 300-500 Angstroms, which is less than 1 micron.
The subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to select the portion of the prior art's range of thickness of the cladding layer of about 300-500 Angstroms, which is less than 1 micron, as taught by Yun, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584), Park (9,482,917), Moriwaki (2011/0000705) and/or Yun (2018/0182821), as applied to claims 1,2,6,10,13,16, and further of Akimoto (2018/0039360).
 Lee ‘584, Park, Moriwaki and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 11, Lee ‘584 teaches comprising a first electrode 122 of the light emitting device 120 (Figs 5,3,7C; para 32-35).
Re-claim 11: Lee ‘584 already teaches a first electrode 122 of the light emitting device 120, but lacks mentioning the first electrode comprising silver.
However, Akimoto teaches (at Fig 8, para 105) the light emitting device 160 comprising the first electrode 162 of silver.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the first electrode of the light emitting element of the references including the references including Lee, Moriwaki and Yun by employing the silver for the first electrode, as taught by Akimoto.  This is because of the desirability to employ the silver first electrode to reflect visible light from the light-emitting element.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584), Park (9,482,917), Moriwaki (2011/0000705) and/or Yun (2018/0182821), as applied to claims 1,2,6,10,13,16 and further of Lee (2018/0358413).
   Lee ‘584, Park, Moriwaki and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 12, Lee ‘584 teaches wherein a driving circuit (Figs 2-3; para 47-48 to 53-56 for connecting to a driving part) is electrically connected and attached to the connection pad comprising the upper conductive layer 176.
Re-claim 12:  Lee ‘584 already teaches attaching the driving circuit to the connection pad, but lacks connecting the driving circuit through a conductive bonding member that contacts the upper conductive layer. 
However, Lee ‘413 teaches (at Fig 3, paragraph 104-105) wherein the connection pad 170,180 is electrically connected to the driving circuit (para 104-105 for driver IC) through a conductive bonding member 1610,1620 that contacts the upper conductive layer 186,174. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of the references including Lee ‘584, Moriwaki and Yun by attaching the driving circuit through the conductive bonding member that contacts the upper conductive layer, as taught by Lee ‘413. This is because of the desirability to electrically connect the driving circuit to the connection pad in a simplifying physical configuration.   


 Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment  
Applicant's Amendment filed July 28, 2022 and remarks thereof with respect to claims 
1-16 have been considered but are moot in view of the new ground(s) of rejection.

Furthermore, Park, Moriwaki and Yun prima facie teach the display device comprising the stacked bi-layers including an inorganic passivation layer formed on an organic cladding layer, wherein the inorganic passivation layer covering an upper surface of the organic cladding layer extends between the first and second connection pads at the bonding area (see at least Park). 
As described previously, Lee ‘584, as a primary reference, already teaches a single cladding layer 158 (Figs 3,5D) comprising the organic material, wherein a portion of this cladding layer 158 (Figs 3,5) is located under a portion of the upper conductive layer (172/174, 184/186 in Fig 3) overlapping with the lower conductive layer (168,182 in Fig 3), and wherein this cladding layer 158 also extends between the first and second connection pads (170 and 180 in Fig 3) at the bonding area.
In the combination of references, by replacing the single cladding layer 158 of the display device of Lee ‘584 with the stacked bi-layers including the inorganic passivation layer formed on the organic cladding layer, as taught by Park, Moriwaki and Yun, the modified display device of Lee ‘584 would comprise the stacked bi-layers including the inorganic passivation layer formed on the organic cladding layer, wherein a portion of this bi-layers including a portion of the cladding layer and a portion of the passivation layer of the modified display device of Lee ‘584 is consequently therefore located under a portion of the upper conductive layer, and wherein this bi-layers including the passivation layer covering the cladding layer consequently extends between the first and second connection pads at the bonding area.  
In any event, as evidently and prima facie shown in Figure 3 of Park above, the display device comprising the stacked bi-layers including the inorganic passivation layer 240 formed on the organic cladding layer 180, wherein the inorganic passivation layer 240 layer covers the upper surface of the cladding layer 180 with a portion being located under the upper conductive layer 277,267, and wherein the inorganic passivation layer 240 layer covering the upper surface of the organic cladding layer 180 extends between the first and second connection pads at the bonding area.
Applicant's apparent argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some logical reason why skilled in the art would  be motivated to make the proposed combination of references.  In re Regel 188 USPQ 136 (CCPA 1975).  However, there is no requirement that the motivation to make the combination be expressly articulated in one or more of the references; the teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art.  Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985).  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin 170 USPQ 209 (CCPA 1971):  In Re Rosselet 146 USPQ 183 (CCPA 196).  References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures.  In Re Simon, 174 USPQ 114 (CCPA 1972); In Re Richman 165 USPQ 509, 514 (CCPA 1970).
	Applicant apparently has different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of non-obviousness, In Re Kronig 190 USPQ 425, 428 (CCPA 1976); In Re Lintner 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of applicant while still supporting a conclusion of obviousness.  In Re Wiseman 201 USPQ 658 (CCPA 1979); Ex Parte Obiaya 227 USPQ 58 (Bd. of App. 1985).

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822